Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, the limitation “wherein in the non-threadable orientation the threaded screw does not contact the implant threaded section” is new matter and is not supported by the originally filed disclosure or the documents of priority.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “radial surface comprises and a platform with grooves” is indefinite. It is unclear what the radial surface comprises. For examination purposes it is construed as a platform extending horizontal to the longitudinal axis and the grooves extending along the radial surface and that the platform is an upper portion of the radial surface with the grooves
Regarding claim 19, the limitation “contact the platform of the implant radial surface” is unclear how the surfaces can contact if they are not in registration. For examination purposes it is construed that it is contacting the platform, which extends from the radial surface or along a horizontal direction, such as an upper portion of the radial surface with the grooves.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schroeder (DE 010315399A1).
Regarding claims 19-20, Schroeder discloses a system in FIGS 1-4c comprising: a dental implant (8), wherein the dental implant comprises: an implant non-tapered section (21) comprising an implant radial surface (7) extending radially with respect to a longitudinal axis of the dental implant wherein the .

    PNG
    media_image1.png
    775
    742
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (DE 010315399A1).
Regarding claims 21-22 and 25-26, Schroeder discloses the claimed invention substantially as claimed as set forth above. 
Schroeder teaches all portions and that the abutment have a conically tapered section and an abutment cylindrical section (see figure below) but fail(s) to teach that the taper of the abutment conically tapered section with respect to the axis of the abutment is in the range of 6 degrees to 10 degrees; and wherein the axial lengths of the abutment conically tapered section is substantially equal to the combined axial length of the abutment non-tapered section and an abutment substantially cylindrical section; wherein the axial length of the implant conically tapered section is substantially equal to the combined axial length of the implant non-tapered section and a substantially cylindrical section of the dental implant.

    PNG
    media_image2.png
    580
    596
    media_image2.png
    Greyscale

However, as Schroeder shows that the tapered section is angled and relative sizes of the sections it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Schroeder, by requiring the taper of the abutment conically tapered section with respect to the axis of the abutment is in the range of 6 degrees to 10 degrees; and wherein the axial lengths of the abutment conically tapered section is substantially equal to the combined axial length of the abutment non-tapered section and an abutment substantially cylindrical section; wherein the axial length of the implant conically tapered section is substantially equal to the combined axial length of the implant non-In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (DE010315399A1) in view of Carter (US 7,249,949).
Regarding claim 27, Schroeder discloses the claimed invention substantially as claimed as set forth above.
Schroeder fail(s) to teach the abutment further comprising an abutment substantially circular, cylindrical section arranged apically adjacent to the abutment non-tapered section.
However, Carter teaches a dental implant system in FIGS. 1-6 and 8-10 wherein an abutment further comprising a substantially circular, cylindrical section (51a is a “cylindrical surface” and as shown in FIG. 8 is substantially circular) arranged apically adjacent to the non-tapered section, the substantially circular cylindrical section configure to provide axial guiding to the abutment upon the insertion of the abutment into the dental implant into a corresponding section of the dental implant.
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made, to modify Schroeder, by requiring the abutment further comprising an abutment substantially circular, cylindrical section arranged apically adjacent to the abutment non-tapered section, as taught by Carter, for the purpose of providing guiding section.
Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (DE010315399A1) in view of Kwan (US 5,733,124).
Regarding claims 28-29, Schroeder discloses the claimed invention substantially as claimed as set forth above

However, Kwan teaches a connection with corresponding shapes where one component comprises four straight sides (28) interposed by protruding sides (30); an annular platform surrounded by four grooves (such is the corresponding shape to that as shown in FIG. 1b).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made, to modify Schroeder, by requiring the shape comprises four straight sides interposed by protruding sides on the abutment and the implant has an annular platform surrounded by four grooves, as taught by Kwan, for the purpose of changing a shape of an anti-rotation portion for another known anti-rotation shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crudo (US 2002/0031748) in view of Kwan (US 5,733,124).
Regarding claim 30, Crudo discloses a system comprising: a threaded screw (17) configured for use in a dental implant system; and an abutment (14) , the abutment comprising: an abutment first conically tapered section (33), and an abutment second substantially non-tapered section (22a) arranged apically adjacent to the abutment first conically tapered section, the second substantially non-tapered section having a polygonal cross section (shown to be triangular with rounded corners), wherein the abutment is configured to cooperate with a dental implant (as shown in FIG. 4) , wherein the abutment forms a cavity (cavity which receives 17) wherein the abutment is adapted to axially hold the threaded screw and the threaded screw is adapted to fasten the abutment to the dental implant, and wherein the overall lengths of the abutment first conically tapered section and the abutment second substantially non-tapered section are configured such that the threaded screw contacts the dental 
Crudo fails to teach the abutment second substantially non-tapered section having a substantially octagonal cross-section consisting of four straight sides interposed by protruding sides, the protruding sides having a curved shape that extend beyond planes of the four straight sides.
However, Kwan teaches a connection with corresponding shapes where one component comprises four straight sides (28) interposed by protruding sides (30); an annular platform surrounded by four grooves (such is the corresponding shape to that as shown in FIG. 1b).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made, to modify Crudo, by requiring the abutment second substantially non-tapered section having a substantially octagonal cross-section consisting of four straight sides interposed by protruding sides, the protruding sides having a curved shape that extend beyond planes of the four straight sides, as taught by Kwan, for the purpose changing a shape of an anti-rotation portion for another known anti-rotation shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
In response to applicants’ arguments with regard to the 112a rejection on pages 5-7 by stating that “it is not possible to tighten the fastener screw” and “intermediate position” supports the “non-threadable orientation” is not found to be persuasive because neither covers a “non-threadable orientation” only a position that prevents tightening, the threads could previously be “threaded” and not further able to tighten.

On page 9, applicant argues the functional language of “if the abutment was held up”. However, the structure of Schroeder can function as claimed purely based on the misalignment of complimentary shapes.
On page 9, applicant argues the embodiment of FIG. 10 of Schroeder. However, the embodiment of FIG. 10 was not relied upon as set forth above to teach the claimed features.
On page 10, applicant argues that Schroeder does not disclose a platform which contains grooves. However, as set forth above Schroeder teaches such under broadest reasonable interpretation see marked up FIG.1 presented above.
On pages 11-12, applicant argues that Schroeder is used to “inherently disclose”. However, the examiner is not using inherency, but rather functionality of the structure. The corresponding shapes are made to compliment each other and would not fit in another non-complimentary configuration.
On pages 11-12, applicant argues the references used for the dependent claims to state they do not teach the amended independent claim limitations. Such limitations are addressed by Schroeder, not Carter or Kwan as set forth above.
On pages 13-14, applicant argues claim 30 by stating that Kwan doesn’t teach four protruding sides  which extend beyond the plane of the four straight sides”. However, Kwan teaches a connection with corresponding shapes where one component comprises four straight sides (28) interposed by protruding sides (30); an annular platform surrounded by four grooves (such is the corresponding shape to that as shown in FIG. 1b) and a plane of the straight sides along a longitudinal axis can be defined for the straight sides and the protruding parts protrude past such. It is noted that the sides protrude from the straight sides, which is the plane. The applicant does not claim the plane extending from the straight sides, i.e. outside of the straight sides are argued.  Therefore, the claimed limitations are met by the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/14/2022